Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2023 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 LEE HORROCKS,
                                                          MEMORANDUM DECISION
         Plaintiff,                                           AND ORDER

 vs.                                                      Case No. 2:20-CV-00170-DAK

 ANDREW M. SAUL,                                               Judge Dale A. Kimball

         Defendant.


                                          INTRODUCTION

       This matter is before the court on Plaintiff’s appeal of the Social Security

Administration’s denial of his claim for disability insurance benefits under Title II of the Social

Security Act. (ECF No. 24.) This court has jurisdiction to review the final decision of the

Commissioner of the Social Security Administration under the Social Security Act, 42 U.S.C. §

405(g). On January 19, 2021, the court held a hearing on Plaintiff’s appeal. At the hearing, Dana

W. Duncan represented the Plaintiff and Kathryn C. Bostwick represented the Defendant. The

court took the matter under advisement. After carefully considering the parties’ memoranda,

arguments, the administrative record, and the facts and law relevant to Plaintiff’s appeal, the

court enters the following Memorandum Decision and Order.

                                          BACKGROUND

       In December 2015, Plaintiff applied for disability insurance benefits. In his application,

Plaintiff alleged disability beginning in August 2015 due to fainting, memory loss, headaches,

and various other conditions. After an administrative hearing in November 2018, the

Administrative Law Judge (“ALJ”) found that Plaintiff was not disabled. The Appeals Council

                                                 1
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2024 Page 2 of 12




subsequently denied Plaintiff’s request for review. Plaintiff’s appeal before this court followed

the Appeals Council denial.

       Plaintiff alleged disability beginning on August 15, 2015, when he reported a work-

related exposure to hydrogen sulfide gas. After the exposure and Plaintiff’s emergency treatment,

Plaintiff was discharged as “good and stable,” and told not to return to work for three days.

Despite the initial stability, Plaintiff experienced several fainting spells and underwent further

testing. Plaintiff’s CT scan of his lungs, cardiac, and other testing all returned normal results.

Thus, the doctors diagnosed Plaintiff with syncopal episodes. 1 Plaintiff experienced these

syncopal episodes beginning in early October 2015.

       Throughout 2015 and 2016, Plaintiff sought treatment from Rhonda McKenna, PA, for

his shortness of breath, loss of consciousness, night sweats, rashes, and other symptoms. His

physical examinations typically were unremarkable and PA McKenna referred him for more

testing. After this referral, another doctor found that Plaintiff's syncopal episodes were not

consistent with his normal test results and, therefore, the episodes were “most likely psychogenic

in nature” and related to “malingering or stress response.” This doctor advised Plaintiff to see a

psychiatrist, reduce stress, and exercise. After more physicians’ tests yielded normal results and

failed to explain Plaintiff’s syncopal episodes, Plaintiff attended counseling at Northeastern

Counseling Center.




1
  Syncope is a “[p]artial or complete loss of consciousness with interruption of awareness of
oneself and one's surroundings. When the loss of consciousness is temporary and there is
spontaneous recovery, it is referred to as syncope or, in nonmedical quarters, fainting. Syncope is
due to a temporary reduction in blood flow and therefore a shortage of oxygen to the brain. This
leads to lightheadedness or a ‘black out’ episode, a loss of consciousness.” Medical Definition of
Syncope, MEDICINE.NET https://www.medicinenet.com/syncope/definition.htm
                                                  2
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2025 Page 3 of 12




       In January 2016, Heath D. Earl, Ph.D., conducted a neuropsychological evaluation of

Plaintiff at PA McKenna’s request. Dr. Earl found that Plaintiff’s presentation of symptoms was

“atypical” and that his “presented history holds incongruities . . . that call into question the

veracity of medical etiologies for his condition.” Specifically, Dr. Earl observed an episode

where Plaintiff passed out by “flopp[ing] backward landing safely on the couch in a sitting

position,” transitioning “immediately from standing . . . to a backward flop that appeared motor

driven.” In short, Dr. Earl believed there was “objective evidence suggestive of disingenuous

function or inappropriate test taking behavior” and ultimately diagnosed Plaintiff with

malingering/factitious disorder and recommended that Plaintiff pursue cognitive therapy.

       Plaintiff continued to seek treatment from PA McKenna through 2016 and 2017 for

various issues like heartburn, memory problems, blood pressure, and anxiety. During these same

years, Plaintiff received emergency treatment on two occasions for his syncope or seizures. First,

in April 2016, Plaintiff received emergency treatment after a loss of consciousness; all of his test

results were normal, and he was diagnosed with a syncopal episode, possible seizure, or

pseudoseizure. Second, in November 2017, Plaintiff received emergency treatment for a possible

seizure but his EEG testing did not show any seizure activity. During this episode, Plaintiff was

diagnosed with conversion disorder with seizures or convulsions and dehydration and discharged

with instructions to see a neurologist.

       In February 2018, Dr. Lindsay Embree conducted a neuropsychological evaluation on

Plaintiff. During this evaluation, Plaintiff reported significant difficulties with memory and

cognitive function. Plaintiff also reported he was able to care for himself, cook for his family,

was planning to start driving again, was able to “spend a lot of time . . . on welding projects,”

and enjoyed hunting and fishing in his free time. After this evaluation, Dr. Embree concluded



                                                   3
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2026 Page 4 of 12




that Plaintiff’s performance was “markedly below cutoff on a measure sensitive to effort and

motivation and lower than would be expected even for individuals with more severe neurological

conditions and cognitive impairment . . . Therefore, the test results are not considered an accurate

reflection of [Plaintiff’s] cognitive abilities.”

        In March 2018, Plaintiff saw PA McKenna. During this visit, Plaintiff reported he had

not had a syncopal episode in eight months. His physical examination was unremarkable. PA

McKenna also authored a letter after this visit stating that Plaintiff could not “work an 8-hour

job.”

                                        THE LEGAL STANDARD

        To be found “disabled” under the Social Security Act, a plaintiff must establish their

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment.” 42 U.S.C. 423(d)(1)(A). Under the Social Security Act, the

Social Security Administration has established a five-step sequential evaluation process for

determining whether an individual is disabled. 20 C.F.R. § 416.920.

        At step one, the ALJ must determine whether the claimant is engaging in substantial

gainful activity. Id. § 416.920(b). At step two, the ALJ must determine whether the claimant has

a medically determinable impairment or combination of impairments that is severe. Id. §

416.920(c). At step three, the ALJ determines whether the claimant’s impairment or combination

of impairments is of a severity to meet, or be considered medically equal to, the criteria of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. § 416.920(d). Before

considering step four, the ALJ must determine the claimant’s residual functional capacity

(“RFC”). Id. § 416.920(e). An individual’s RFC is their ability to do physical and mental work

activities on a sustained basis despite limitations from their impairments. At step four, the ALJ



                                                    4
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2027 Page 5 of 12




must determine whether the claimant has the RFC to perform the requirements of their past

relevant work. Id. § 416.920(f). At the last step, the ALJ must determine whether the claimant is

able to do any other work considering their RFC, age, education, and work experience. Id. §

416.920(g).

                                          ALJ’S DECISION

       The ALJ analyzed Plaintiff’s claim under the proper five-step process. At step one, the

ALJ found that Plaintiff has not engaged in substantial gainful activity since August 5, 2015. At

step two, the ALJ found that Plaintiff has medically determinable impairments that significantly

limit Plaintiff’s ability to perform basic work activities. Specifically, the ALJ found that Plaintiff

has the following severe impairments: syncope/seizures, headaches, degenerative disk disease of

the lumbar spine, and conversion disorder with mixed symptoms, persistent probable anxiety,

depressive function, and generalized distress underlying the conversion.

       At step three, the ALJ found that Plaintiff does not have an impairment or combination of

impairments that meets the requirements of 20 CFR Part 404, Subpart P, Appendix 1 for three

relevant reasons. First, the ALJ found that Plaintiff’s syncopal episodes do not meet the criteria

because they are psychogenic in origin. Second, the ALJ found that Plaintiff only has moderate

limitations as evidenced by his ability to perform basic daily activities, weld, hunt, and fish.

Third, the ALJ found that Plaintiff’s mental impairments do not meet the relevant criteria

because these impairments do not so seriously limit Plaintiff so that he cannot perform tasks

independently, appropriately, effectively, or on a sustained basis. The ALJ found that Plaintiff’s

conditions do not meet these criteria because: (1) regarding understanding, remembering, or

applying information, Plaintiff only had moderate limitations as evidenced by his ability to

perform basic daily living activities, cook, weld, hunt, and fish; (2) regarding interacting with



                                                  5
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2028 Page 6 of 12




others, Plaintiff has only moderate limitations as evidenced by his close relationships with his

family, visiting weekly with a friend, and his ability to get along well with authority figures; (3)

regarding, concentrating, persisting, or maintaining pace, Plaintiff has only moderate limitations

because Plaintiff can make crafts that involve welding, can cook, and underwent four hours of

psychological testing; and (4) regarding adapting or managing oneself, Plaintiff has no limitation

because Plaintiff was able to hunt, fish, weld, cook, and generally take care of himself.

       As part of the third step, the ALJ decided Plaintiff’s RFC, which is used at steps four and

five. The ALJ found that Plaintiff has the RFC to perform light work as defined in 20 C.F.R. §

404.1567(c). This finding was based on the testimony and evidence presented during the

administrative hearing. The ALJ prefaced this RFC finding by noting that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [his symptoms] are not entirely

consistent with the medical evidence and other evidence in the record.” (ECF No. 20-3 at 16.)

Specifically, the ALJ noted:

       [T]he record shows that many of the symptoms complained of by the claimant were
       noted prior to the relevant period. None of the extensive testing done since his
       alleged onset date has shown anything but largely normal findings. The claimant
       has had a brain MRI, sleep study, cardiac testing, seizure testing, and tilt table
       testing and all of it has been largely normal. Multiple providers have stated that his
       syncope/seizures and accompanying symptoms are psychogenic, not neurogenic in
       origin. This has led to extensive physiological testing. However, providers that have
       administered psychological testing have found it cannot be considered valid due to
       lack of effort and invalid responses. The record shows that the claimant has reported
       long periods of time without seizures, that he was able to cook for his pregnant
       wife, that he enjoys hunting and fishing in his spare time, and does welding for a
       hobby. Psychological testing showed that even with the questionable results, the
       claimant’s verbal abstract reasoning, memory for contextualized verbal
       information, and judgment were all intact. . . Therefore, I find that the claimant’s
       impairments are adequately addressed with the range of like work outlined above.

(ECF No. 20-3 at 17.) After making these findings, the ALJ turned to PA McKenna’s opinion

evidence that Plaintiff is unable to work.



                                                  6
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2029 Page 7 of 12




       The ALJ found that PA McKenna was not “considered an acceptable medical source”

and that he gave her “opinions little weight” because her statements were “not supported by [her]

treating notes, which generally show normal findings.” (ECF No. 20-3 at 17.) The ALJ made

these findings for three reasons. First, PA McKenna’s findings about Plaintiff’s function

limitations are not supported by her own treating notes and the rest of the medical opinions in the

record. Second, PA McKenna incorrectly stated that Plaintiff was healthy before the gas

exposure. The record shows that Plaintiff had complained of chest pain, seizures, headaches, and

syncope as early as 2009. Third, PA McKenna’s statement that Plaintiff cannot work an 8-hour

job is a legal conclusion (not medical) and, therefore, not given any weight.

       At step four, the ALJ determined Plaintiff is unable to perform the past relevant work as a

construction worker. Finally, at step five, the ALJ determined that, considering Plaintiff’s age,

education, work experience, and RFC, and in conjunction with the vocational expert’s testimony,

Plaintiff has the RFC to perform the requirements of several occupations such as sales attendant,

food and beverage order clerk, and marker. The ALJ also noted that these jobs exist in significant

numbers in the national economy. Thus, the ALJ concluded that “[a] finding of ‘not disabled’

[was] therefore appropriate.” (ECF No. 20-3 at 21.)

                                           DISCUSSION

       On judicial review, an ALJ’s factual findings. . . ‘shall be conclusive’ if supported by

‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019) (quoting 42 U.S.C. §

405(g)).

       Under the substantial-evidence standard, a court looks to an existing administrative
       record and asks whether it contains sufficient evidence to support the agency's
       factual determinations. And whatever the meaning of “substantial” in other
       contexts, the threshold for such evidentiary sufficiency is not high. Substantial
       evidence, this Court has said, is more than a mere scintilla. It means—and means



                                                 7
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2030 Page 8 of 12




       only—such relevant evidence as a reasonable mind might accept as adequate to
       support a conclusion.

Id. at 1154 (internal citations and quotation marks omitted). With this standard of review in

mind, the court will address whether the ALJ (A) reasonably discounted PA McKenna’s opinions

and (B) adequately explained how the work limitations accommodated Plaintiff’s syncope and

seizures.

   A. PA McKenna’s Opinions

       PA McKenna authored several opinions on Plaintiff’s behalf, which the ALJ discounted

for various reasons. These opinions stated, among other things, that Plaintiff: “has a lot of issues

with memory”; has a “hard time following or remembering basic instructions”; would have a

hard time “carry[ing] out simple instructions given by an employer”; “has a hard time

concentrating”; would have a hard time “obtain[ing] and keep[ing] a normal 8 hours day type of

employment, as he is still passing out several times per month”; and that “[p]rior to his exposure,

[Plaintiff] had been overall healthy.” Plaintiff argues that these opinions were improperly

weighted or rejected by the ALJ. Defendant argues that the ALJ correctly weighted PA

McKenna’s opinions and detailed his reasons for so doing. Additionally, Defendant avers that

Plaintiff’s appeal is no more than a request for the court to reweigh the evidence in a more

favorable light in order to reach a different conclusion. The court agrees with Defendant.

       The ALJ discussed PA McKenna’s opinions in three groups. First, the ALJ gave little

weight to PA McKenna’s opinions about Plaintiffs difficulties with his memory, instruction

following, interacting with others, concentrating, and adapting to new tasks because they are “not

supported by [her] treating notes, which generally show normal findings” and “[t]hey are

inconsistent with statements from the claimant and his wife, . . . that show the claimant is able to

perform his activities of daily living.” (ECF No. 20-3 at 17.) The ALJ then supports these


                                                 8
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2031 Page 9 of 12




findings by listing the activities in which Plaintiff engages and citing to other provider’s treating

notes. (ECF No. 20-3 at 17–18.) Plaintiff contends that the ALJ’s reliance on Plaintiff’s daily

activities was improper. Plaintiff is correct that an ALJ may not properly determine that a person

is capable of engaging in substantial gainful activity based on “[t]he sporadic performance of

household tasks.” See Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th Cir. 1993) (citation

omitted). That is not what happened here.

       In this instance, the ALJ did not improperly use Plaintiff’s daily activities to determine

whether Plaintiff was capable of substantial gainful activity. First, the ALJ noted that Plaintiff

engages in daily activities as well as hunting, fishing, welding, and was considering driving.

These activities go beyond the sporadic performance of household tasks. Second, and more

importantly, the ALJ’s reliance on Plaintiff’s daily activities was not to show that Plaintiff can

engage in gainful activity but rather to show that PA McKenna’s opinions are contradicted by

Plaintiff’s abilities and other provider’s notes. In other words, the ALJ’s reliance on Plaintiff’s

daily activities was used to evaluate PA McKenna’s credibility and not to determine Plaintiff’s

capabilities. The ALJ determined Plaintiff’s capabilities on the entirety of the record and not just

those few activities. Thus, regarding PA McKenna’s first opinion, Plaintiff has not shown that

the ALJ’s opinion was improper or does not meet the substantial evidence standard. See Gossett

v. Bowen, 862 F.2d 802, 805 (10th Cir. 1988) (“Evidence is not substantial if it is overwhelmed

by other evidence—particularly certain types of evidence (e.g., that offered by treating

physicians)—or if it really constitutes not evidence but mere conclusion.” (citation omitted)).

       Second, the ALJ rejected PA McKenna’s statement that the claimant had been healthy

prior to his exposure to hydrogen sulfide gas because, according to the ALJ, “the record from

prior to the [Plaintiff’s] alleged onset date shows he already had a number of these issues prior to



                                                  9
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2032 Page 10 of 12




the relevant period.” (ECF No. 20-3 at 18.) The ALJ then supports this finding by citing to the

record where it shows that Plaintiff had complained of, been treated for, or diagnosed with

hypertension, chest pain, seizures, syncope, and headaches prior to his exposure to the gas in

2015. (ECF No. 20-3 at 18.) The court is not convinced by Plaintiff’s argument that the ALJ

needs to expressly address whether these conditions worsened after the gas exposure. If Plaintiff

had these conditions before 2015 and was able to engage in substantial gainful activity, it is

reasonable for the ALJ to conclude that Plaintiff may now engage in some type of gainful

activity. This is especially true because the ALJ questions the accuracy of Plaintiff’s statements

regarding the severity of Plaintiff’s syncope. Accordingly, the court finds the ALJ met the

substantial evidence standard in this instance because this ALJ’s finding is not overwhelmed by

other evidence and is not conclusory. See Gossett, 862 F.2d at 805.

       Lastly, the ALJ afforded no weight to PA McKenna’s opinion that Plaintiff could not

work an 8-hour job because the ALJ determined such an opinion was not medical, but legal.

(ECF No. 20-3 at 18.) Plaintiff complains that the ALJ misstated the law regarding this opinion

because PA McKenna’s opinion was not a statement on the ultimate issue and, therefore, this

opinion should be afforded some weight. It is, however, Plaintiff who misstates the law.

According to Social Security Rule 96-5P “treating source opinions on issues reserved to the

Commissioner and are never entitled to controlling weight or special significance”, and “must

never be ignored.” Additionally, an ALJ “must explain the consideration given to the treating

source’s opinion(s).” Id. Here, the ALJ followed this rule by acknowledging PA McKenna’s

opinion and explaining why he was not giving it any weight. Furthermore, the ALJ’s statement

on this opinion must not be read out of context. The ALJ had just finished explaining the

inconsistencies in PA McKenna’s notes, detailing Plaintiff’s physical and mental abilities, and



                                                10
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2033 Page 11 of 12




describing other provider’s assessments. These details reasonably support the ALJ’s decision to

disagree with this opinion by PA McKenna. Accordingly, the court finds that the ALJ’s

disregarding of PA McKenna’s ultimate-issue-opinion did not violate SSR 69-P5 and satisfies

the substantial evidence standard—especially when considered in the appropriate context.

        For the foregoing reasons, the court finds that the ALJ did not err in discounting PA

McKenna’s opinions and that the ALJ sufficiently articulated his reasons for so doing. Thus, the

ALJ’s findings satisfy the substantial evidence standard and Plaintiff is not entitled to relief on

this basis.

    B. Accounting for Plaintiff’s Syncope/Seizures

        In a rather protracted argument, Plaintiff avers that the ALJ failed to include and explain

how the ALJ’s RFC finding properly addressed or accommodated Plaintiff’s condition.

Defendant argues that the ALJ did make such explicit findings. The court agrees with Defendant.

The ALJ did find that Plaintiff has “medically determinable impairments [that] could reasonably

be expected to cause the alleged symptoms.” (ECF No. 20-3 at 16.) But, and this is an important

qualifier, the ALJ also found that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of these symptoms [were] not entirely consistent with the medical evidence and

other evidence in the record.” (ECF No. 20-3 at 16.) With that qualifier in mind, the court turns

to the ALJ’s discussion of Plaintiff’s RFC and any workplace limitations related to Plaintiff’s

syncope/seizures.

        The ALJ made express and specific findings that address workplace limitations related to

Plaintiff’s syncope and seizures—remembering that the ALJ disagrees with Plaintiff’s statements

about the severity, frequency, and persistence of these symptoms. For example, after discussing

Plaintiff’s syncope, the ALJ states: “giving the [Plaintiff] the benefit of the doubt his syncope



                                                 11
Case 2:20-cv-00170-DAK Document 33 Filed 01/28/21 PageID.2034 Page 12 of 12




and headaches would limit him to never climbing ladders, ropes, or scaffolds. He must also avoid

even moderate exposure to hazards such as machinery and unprotected height and operating a

motor vehicle.” (ECF No. 20-3 at 16.) Thus, the ALJ did not overlook Plaintiff’s syncope. In

fact, the ALJ found that the evidence did not support Plaintiff’s assertions about the severity,

persistence, and intensity of his symptoms and still gave Plaintiff the benefit of the doubt as to

those symptoms. After giving Plaintiff the benefit of the doubt, the ALJ then provided reasonable

job accommodations and limitations. The court is unsure what more Plaintiff would require from

the ALJ.

       Accordingly, the court finds that the ALJ properly detailed and explained Plaintiff’s RFC

and adequately performed the function-by-function assessment to satisfy SSR 96-8p.

                                           CONCLUSION

       For the foregoing reasons, the court DENIES Plaintiff’s appeal (ECF No. 24) and

AFFIRMS the Commissioner’s decision.

       DATED this 28th day of January, 2021.

                                              BY THE COURT:


                                              ___________________________________
                                              Dale A. Kimball,
                                              United States District Judge




                                                 12
